DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 recites “0.2 to 3 g/m2” in line 2.  It is unclear whether the applicant meant “0.2 mg/m2 to 3 g/m2” or “0.2 g/m2 to 3 g/m2”. The Examiner believes the Applicant meant “0.2 g/m2 to 3 g/m2” and has interpreted as such.

Regarding claim 20, claim 20 recites “0.2 to 3 g/m2” in line 2.  It is unclear whether the applicant meant “0.2 mg/m2 to 3 g/m2” or “0.2 g/m2 to 3 g/m2”. The Examiner believes the Applicant meant “0.2 g/m2 to 3 g/m2” and has interpreted as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 11, 12, 16, 17, 21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narita et al. (US 9,452,384) herein Narita.

Regarding claim 1, Narita discloses a protective cover assembly comprising a porous expanded membrane having a plurality of pores (porous film 2, PTFE, Figs. 1 and 2; part of a protective cover assembly seen in Figs. 1-12), a first surface and a second surface opposite the first surface (porous film 2 has a first surface and a second surface opposite the first surface, Figs. 1, 2, 7, 8), wherein the porous expanded membrane comprises an active area and a bonded area (porous film 4 with an active area and a bonded area (area noted by reference 9), Figs. 1, 2), wherein the bonded area comprises an adhesive material that forms a bridge extending through the plurality of pores in the bonded area from the first surface to the second surface (bonded area 9 comprises adhesive materials 8A, that forms a bridge extending through the plurality of pores in the bonded area from the first surface to the second surface, Figs. 1, 2, col. 14 lines 43-55, col. 15 lines 4-16, col. 17 lines 11-60).  

Regarding claim 2, Narita discloses wherein the adhesive material does not extend beyond a plane of the first surface (adhesive is provided within the porous film 4 thus would not extend beyond a plane of the first surface of the porous film 4, col. 5 lines 30-51, col. 18 lines 29-47).  

Regarding claim 9, Narita discloses wherein the porous expanded membrane comprises an expanded fluoropolymer or an expanded polyolefin (porous film formed of polytetrafluoroethylene, col. 3 line 45-46).  

Regarding claim 11, Narita discloses wherein the adhesive material comprises an acrylic, polyamide, polyacrylamide, polyester, polyolefin, polyurethane, or polysilicone (adhesive can be made of polyester, polysilicone, polyamide, etc., col. 14 lines 46-56).  

Regarding claim 12, Narita discloses wherein at least 10% of the plurality of pores in the bonded area comprise an adhesive material (at least 10% of the plurality of pores in the bonded area comprise an adhesive material, col. 5 lines 30-51, col. 18 lines 29-47).  

Regarding claim 16, Narita discloses a protective cover assembly comprising a porous expanded membrane having a plurality of pores (porous film 2, PTFE, Figs. 1 and 2; part of a protective cover assembly seen in Figs. 1-12), wherein the porous (porous film 4 with an active area and a bonded area (area noted by reference 9), Figs. 1, 2), wherein at least 10% of the plurality of pores in the bonded area comprise an adhesive material (at least 10% of the plurality of pores in the bonded area comprise an adhesive material, col. 5 lines 30-51, col. 18 lines 29-47).  

 Regarding claim 17, Narita discloses wherein a first peel strength of the bonded area is greater than a first peel strength of the active area (since Narita’s bonded area has more adhesive permeated throughout than the active area, the peel strength of the bonded area will be higher than the peel strength of the active area, col. 5 lines 30-51, col. 18 lines 29-47).  

Regarding claim 21, Narita discloses wherein the porous expanded membrane comprises an expanded fluoropolymer or an expanded polyolefin (porous film formed of polytetrafluoroethylene, col. 3 line 45-46).  

Regarding claim 23, Narita discloses wherein the adhesive material comprises an acrylic, polyamide, polyacrylamide, polyester, polyolefin, polyurethane, or polysilicone (adhesive can be made of polyester, polysilicone, polyamide, etc., col. 14 lines 46-56).  

Regarding claim 24, Narita discloses wherein the porous expanded membrane has a first surface and a second surface opposite the first surface (porous film 2 has a first surface and a second surface opposite the first surface, Figs. 1, 2, 7, 8); and the adhesive material forms a bridge from one of the first or second surface of the porous expanded membrane to the opposing surface (bonded area 9 comprises adhesive materials 8A, that forms a bridge extending through the plurality of pores in the bonded area from the first surface to the second surface, Figs. 1, 2, col. 14 lines 43-55, col. 15 lines 4-16, col. 17 lines 11-60). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Narita et al. (US 9,452,384) herein Narita.

Regarding claim 3, while Narita does not specifically teach wherein a distance between the first surface and the second surface is less than or equal to 20 microns, it  would have been an obvious matter of design choice to have a thickness or distance between the first surface and second surface be less than or equal to 20 microns, since applicant has not disclosed that such dimensions solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the dimensions of Narita.  Therefore, it would have been obvious to a person having 

Regarding claim 25, while Narita does not specifically teach wherein at least 70% of the plurality of pores in the bonded area comprise the adhesive material, Narita does teach wherein at least 60% of the poses comprise adhesive material (Narita: col. 8 line 49 – col. 8 line 15), and it would have been an obvious matter of design choice to have at least 70% of the plurality of pores in the bonded area comprise adhesive material, since applicant has not disclosed that such a distribution of adhesive material solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with pores of Narita.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the porous film of Narita to have wherein at least 70% of the plurality of pores in the bonded area comprise the adhesive material in order to achieve a stronger bonding property for the bonded area.

Regarding claim 26, while Narita does not specifically teach wherein less than 1% of the plurality of pores in the active area comprise the adhesive material, it would have been an obvious matter of design choice to have less than 1% of the plurality of pores in the active area comprise adhesive material, since applicant has not disclosed 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the porous film of Narita to have wherein less than 1% of the plurality of pores in the active area comprise the adhesive material in order to achieve a more unhindered active area.

Claims 4 an 5 are rejected under 35 U.S.C. 103 as being unpatentable over Narita et al. (US 9,452,384) herein Narita in view of Yamamoto et al. (US 2017/0267897) herein Yamamoto.

Regarding claim 4, while Narita does not specifically teach further comprising at least one releasable liner adjacent to the first surface or the second surface, it is well known in the art to have at least one releasable liner adjacent to the first surface or the second surface of a porous film as demonstrated by Yamamoto (release liner/coating layer protects PSA sheet/foam film, Yamamoto: [0128]-[0139]).  
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the protective cover assembly of Narita to further include at least one releasable liner adjacent to the first surface or the second surface of a porous film as demonstrated by Yamamoto in order to provide protection to the porous film.

Regarding claim 5, in the combination of Narita and Yamamoto, Narita discloses wherein a first peel strength of the bonded area is greater than a second peel strength of the active area (since Narita’s bonded area has more adhesive permeated throughout than the active area, the peel strength of the bonded area will be higher than the peel strength of the active area, col. 5 lines 30-51, col. 18 lines 29-47).  

Claims 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Narita et al. (US 9,452,384) herein Narita in view of Banter et al. (US 6,512,834) herein Banter

Regarding claims 15 and 17,  while Narita does not specifically teach an electronic device, comprising: a housing having an opening therein, an acoustic transducer positioned in the housing near to the opening, and the protective cover assembly of claim 1 and 16 positioned covering the opening, it is well known in the art for an electronic device with an acoustic transducer to have a protective assembly positioned covering the opening as demonstrated by Banter (phone 10 with housing and speaker mounting location/opening 13 with speaker with a protective covering assembly 14 covering the opening 13, Banter, Fig. 2, col. 6 lines 3-10).  
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a protective cover assembly of claim 1 and 16 as taught by Narita into an electronic device comprising a housing having an opening therein, an acoustic transducer positioned in the housing .

Allowable Subject Matter
Claims 6, 7, 10, 13, 14, 18,19, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651